UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1707


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

HERTZ CAR RENTAL,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:10-cv-01297-JFM)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis      Akinro   appeals        the    district          court’s    order

dismissing his civil complaint.             We have reviewed the record and

find   no    reversible     error.      Accordingly,            we    affirm      for   the

reasons     stated   by    the   district    court.        Akinro          v.   Hertz   Car

Rental,     No.   1:10-cv-01297-JFM         (D.    Md.    June        4,     2010).     We

dispense     with    oral    argument       because       the        facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                        2